DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Claims 1-6 16, 18, 19, 21, 23, 25 and 26 are pending and under consideration. 
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
Claim Objections
The objection to claims 1-4, because of the script of the variables, is withdrawn based on the amendments. 
The objection to claims 1 and 4, because of the phrase “an heteroatom,” is withdrawn based on the amendments. 
The objection to claim 1, because of the closed parenthesis at the end of the definition of R4, is withdrawn based on the amendments. 
The objection to claims 1 and 2, because of the term “aminoacid,” is withdrawn based on the amendments. 
The objection to claims 1 and 2, because of the term “tryptophane,” is withdrawn based on the amendments. 

Claim 4 is objected to because of the following informalities: a period is missing at the end of the claim. Appropriate correction is required.
Applicant did not address this objection, and therefore, the objection is maintained. 
The objection to claim 5, because of the term “made,” is withdrawn based on the amendments. 
The objection to claim 6, because of the term “tetrahydrofurane,” is withdrawn based on the amendments. 
The objection to claims 11 and 20, because of the abbreviation “HTLV,” is withdrawn based on the amendments. 
The objection to claims 11 and 20, because of the abbreviation “PNS,” is withdrawn based on the amendments. 
The objection to claims 16, 19, 21 and 23 because of the phrase “administering to a subject in need thereof,” is withdrawn based on the amendments. 

Claim 2 is objected to because of the following informalities: the colon at the end of last line on page 3 should be replaced with a semicolon. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: claim 6 should depend from claim 5. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2 and 4-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term “heteroatom” in the definitions of R1 and R2, is withdrawn based on the amendments. 
The rejection of claims 1, 2 and 4-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the groups “C6H5, C10H7, C6H4X and C10H6X in the definition of R4, is withdrawn based on the amendments. 
The rejection of claims 7-15 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for said claims not further limiting the claims from which they depend, is withdrawn based on the amendments. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the variable R1 is found on formula (II) but is not defined in the claim. Applicant removed R1 from the claim possibly to correct the script but should be reinserted into the claim to overcome the rejection.
In claim 19, the phrase “diseases linked to demyelination of Peripheral Nervous System (PNS) nerves” is indefinite because it is not clear what Applicant is claiming. The specification does not further define which diseases are “linked” to PNS and how they are “linked.” Therefore, the metes and bounds of the claim are not known. 
In claim 19, the phrase “related mitochondrial disorders” is indefinite because it is not clear what Applicant is claiming. The specification does not further define which diseases are “related” mitochondrial disorders or how they can be “related.” Therefore, the metes and bounds of the claim are not known. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16, 18, 19, 21, 23, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for a method of increasing the number of myelin associated glycoprotein (MAG) positive cells and increasing the precursor cell of oligodendrocytes (OPC) and oligodendrocytes (OL), does not reasonably provide enablement for the treatment or prevention of Alzheimer's disease, cerebral amyloid angiopathy, inclusion body myositis, macular degeneration, Down's syndrome, multiple sclerosis, acute disseminated encephalomyelitis, adrenoleukodystrophy, adrenomyeloneuropathy, Seattle, Washington 98101-3029 -5-206.682.81001400-P83US PNPLeber's Hereditary Optic Atrophy and related mitochondrial disorders, Human T-Lymphotropic Virus-associated myelopathy (HTLV), diseases linked to demyelination of Peripheral Nervous System (PNS) nerves, lower motor neurons (MN) disease, ALS, Progressive bulbar palsy (PBP) involves both the upper and lower motor neurons, PMA, PLS, SMA, Kennedy's disease, PPS, PPMA, MMN, Monomelic amyotrophy (MMA) is an untreatable, focal motor5 neuron disease (see specification on page 9), paraneoplastic motor neuron disease, LEMS, MG, botulism, Parkinson disease, dementia with Lewy bodies, multiple system atrophy, Lewy bodies dysphagia, neurodegeneration with brain iron accumulation type I and pure autonomic failure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Moreover, the claims embrace prevention by stating “preventing” and the phrase “limiting development,” see page 11, which states “in a subject at risk of developing” a disease.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered.  The scope is drawn to a method of treatment or prevention of Alzheimer's disease, cerebral amyloid angiopathy, inclusion body myositis, macular degeneration, Down's syndrome, multiple sclerosis, acute disseminated encephalomyelitis, adrenoleukodystrophy,  adrenomyeloneuropathy, Seattle, Washington 98101-3029 -5-206.682.81001400-P83US PNPLeber's Hereditary Optic Atrophy and related mitochondrial disorders, Human T-Lymphotropic Virus-associated myelopathy (HTLV), diseases linked to demyelination of Peripheral Nervous System (PNS) nerves, lower motor neurons (MN) disease, ALS, Progressive bulbar palsy (PBP) involves both the upper and lower motor neurons, PMA, PLS, SMA, Kennedy's disease, PPS, PPMA, MMN, Monomelic amyotrophy (MMA) is an untreatable, focal motor5 neuron disease (see specification on page 9), paraneoplastic motor neuron disease, LEMS, MG, botulism, Parkinson disease, dementia with Lewy bodies, multiple system atrophy, Lewy bodies dysphagia, neurodegeneration with brain iron accumulation type I and pure autonomic failure.

This list is by no means complete, see the 112(b) rejection above. 
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is found on page 23, 30 to 100 mg per milliliter.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the plethora of the diseases or disorders embraced by the scope.
(D) State of the Prior Art: These compounds are 1-oxo-3-thio-substituted-5,6-epoxide-22-(5,6-dihydro-pyran-2-one)-substituted steroids. So far as the examiner is aware, no 1-oxo-5,6-epoxide-22-(5,6-dihydro-pyran-2-one)-substituted steroids of any kind have been used for the treatment of the plethora of diseases, disorders or conditions embraced by the scope.
(E)  Working Examples: There is some in vitro assays drawn to 1) Cytotoxicity tests on the product CR777B; 2) in vitro MS model (A reproducible in vitro myelination model based on primary cocultures of central neurons and oligodendrocytes); 3) Neuroprotective effect following exposure to MPP+; 4) Effect in rat primary cortical neurons after glutamate injury; and 5) primary motor neuron culture survival, see pages 27-43. There are no in vivo tests drawn to the treatment of any of the diseases, disorders or conditions embraced by the scope. 
 
(F) Skill of those in the art: The skill level is quite low in the art of neuromuscular disorders, see claim 21. There are huge differences in origins of these disorders, even with what little is known. Some other disorders are caused by an infectious agent (a prion, a type of misfolded protein) and some arise from viruses, known and unknown. Even among the hereditary disorders, the origins are clearly different, since different genes are involved. The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application, see the specification on page 9 for MMA. As an important example, ALS is a virtually untreatable disease with very few drugs approved by the FDA for the disease. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable. Pretty much none of the leukodystrophies are considered to have a well-established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or hormone replacement.  The great diversity of diseases falling within claims 16, 19, 21 and 23 means that it is contrary to medical understanding that any agent (let alone a genus of so many compounds) could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not point in the direction of the mode of action in this application. 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular pathway involved in sensing and repairing DNA damage in peripheral cells, and the role of neuronal apoptosis is under investigation. But even as of 2007, there are great unknowns relating to the links between amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, [Symbol font/0x61]-TNF inhibitors, angiotensin II receptor antagonists, ACE inhibitors, EAA agonists (including partial agoinists), estrogens, metabotropic receptor agonists, muscarinic M2 receptor antagonists, free-radical scavengers, butyrylcholinesterase inhibitors, cholinergic agonists, potassium-channel blockers, P38 kinase inhibitors, sigma-1 Receptor Agonists, 5-HT1A receptor antagonists, [Symbol font/0x61] secretase stimulants, and others.  From this immense body of work, only two kinds of drugs ever emerged. Four Acetylcholinesterase inhibitors were found to have some limited value: tacrine (Cognex®, no longer clinically used); donepezil (Aricept®); galantamine (Razadyne®/Reminyl®/Nivalin®) and rivastigmine (Exelon®). In addition, one voltage-dependent NMDA-antagonist, Memantine (Axura®/Akatinol®/Namenda®/Ebixa®) was also found effective.  Categories of agents and techniques under investigation as of 2007 include Aß aggregation inhibitors, assorted  antioxidants, [Symbol font/0x67]-Secretase modulators, [Symbol font/0x67]-Secretase inhibitors,  NGF mimics, PPAR agonists, HMG-CoA reductase inhibitors (statins),  Ampakines, Calcium channel blockers, GABA receptor antagonists, Glycogen synthase kinase inhibitors, Intravenous immunoglobulin, Muscarinic receptor agonists, cholinesterase inhibitors, Nicotinic receptor modulators, Passive Aß immunization, Phosphodiesterase inhibitors, Serotonin receptor antagonists,   Active Aß immunization, NGF gene therapy, H3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that time. The skill level in this art is so low that only Acetylcholinesterase inhibitors and NMDA-antagonists have been made to work. 
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, rather than provide relief for this or that symptom, such as bradykinesia, tremors, and other motor symptoms, constipation, poor balance, etc.
		The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), and Adult-onset Autosomal Dominant Leukodystrophy (ADLD), among many others. Some of the most devastating demyelinating diseases have no pharmaceutical treatments at all, or are very limited, e.g. ALD is only treated with a stem cell transplant.
		In summary, vast numbers of neuromuscular disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as ALS have no pharmaceutical treatments at all.
(G) The quantity of experimentation needed: Especially in view of points A, D and F, this is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
	
	The Examiner suggests limiting the claims to the mode of action as noted in the beginning of the enablement rejection. The claims to the treatment of diseases can then depend from the mode of action claim but limited to when a subject is suffering from said diseases. Applicant may call the examiner if further clarification is needed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624